Order entered February 28, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00715-CR

                               ADRIAN V. BARRERA, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F07-30801-P

                                           ORDER
       On February 8, 2013, this Court ordered the Dallas County District Clerk to file a

supplemental clerk’s record containing the trial court’s certification of appellant’s right to

appeal. In response, the District Clerk filed a supplemental clerk’s record containing a letter

stating that the office “is not able to comply with the [C]ourt’s order” because it is not in

possession of the certification.

       Accordingly, we ORDER the trial court to prepare a certification of appellant’s right to

appeal that accurately reflects the trial court’s proceedings and to deliver the certification for

filing with this Court within FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to the following:

           •   Honorable Teresa Hawthorne, Presiding Judge, 203rd Judicial District Court;
•   Gary Fitzsimmons, Dallas County District Clerk;

•   Dallas County District Clerk, Criminal Records Division; and

•   Counsel for all parties.




                                        /s/    CAROLYN WRIGHT
                                               CHIEF JUSTICE